Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Bedford Springs 8 July 1824
				
				Your Letter is this moment brought me my dear John and I confess I was very much disappointed in not seeing you in propria personea as my last epistle was to be considered positive if your father did not go soon to Boston—I trust however that the one I last sent will induce you to start immediately—I had written thus far when it occurred to me that John would probably have left Washington before this Letter could possibly reach him and I address it to you to let you know that we are going on pretty well—Last Eveng we had a considerable acquisition to our party and we find our comfort decrease in proportion to the influx of Strangers—This last party amounting to ten person’s consists of Friends some of whom however appear to have adopted the Costume of the more worldly—They are genteel people and I am told of high standing in the State Mr Justus being an Elder of the Meeting—His Wife is of the Randolph family in Virginia apparently a very fine Woman—They are travelling in search of pleasure which Mrs. Justus tells me they do every year—Her brother ran away while I was in Philadelphia with Dr Physicks daughter—We were much astonished to read in Walsh’s paper the change which has taken place concerning Gales’s paper I am heartily glad it has happened still more that it has occurred just now—Gales is a very worthless fellow and I have not much faith in his partners excellencies as I believe the only difference consist’s in the open and unmarked boldness of the formers character the latter being somewhat of a Joseph Surface—I find by John’s Letter that Mr Smith has once more shaken off his load and will again start forth a freeman to take up another—I hope he will leave Washington very soon and this is the last act of the Melodrama—We are impatient to be moving off and I shall count the hours until John arrives as I am now perpetually incurring trifling obligations which are galling to my pride and I am not so well for want of exercise being unable to walk much and the Dr having forbidden it added to which Mary is in such a constant fret it absolutely wears my spirit—This is one of the evils however which I must submit to everywhere for she never knows what she wants ten minutes together—I am anxious to hear what success George had though I have no doubt he did well—Johnson is again much better and  I hope spite of himself will derive much benefit from the Water—He is so inveterate against E——ds that he appears to think Van Ness &ca were right in excluding him—There is a warp in the young mans mind according to my idea but what it is I cannot exactly find out. If E——ds had succeeded I believe he would have been as violent in his favour with out asking the why or wherefore—It is here said by this Gentleman’s best wishes that his character is of the worst possible stamp. the Dr told me the other day he had held by him as long as he could but that he had heard within a short time such things of him he was ashamed to support him any longer—I am very glad to learn that the Treaty business is come to light. This was of a nature independent of all party or selfish feelings to cast a stain upon the Country as whatever intrigues may go on in home transactions of electioneering it would be a most dangerous and hazardous experiment to suffer them to interfere with our foreign relations and lay us open to the Arts of foreign Agents who would know how to make the most of their opportunities besides which there is something too atrocious in the idea of a few individuals having the power and means in this way to benefit themselves personally at the price of a serious injury to the whole Nation perhaps to the World—The Senate is a Body of such high responsibility and respectability that like the reputation of a Woman it cannot bear the least taint without losing it altogether—Was the great house open with much eclat? and how did the day go off—People in Pensylvania are proud of Mr Clark and speak of him of him as a first rate man—I am very glad to hear that you have determined to go to Boston—There is a fillial duty from which no age no station and barely any circumstance can excuse us notwithstanding any reasoning to the contrary and it is one so imperative operating so strongly on every mans heart it cannot be omitted without producing disagreeable feelings in ourselves and others. Your fathers age is such as to demand these attentions and the Nation whose eye is upon you expect you to show them and the character which properly belongs to you of a good Son and which you so eminently possess is the joy of his departing days which cannot last much longer—A Letter from Elizabeth mention’s that he is much better—In this character I have and shall ever love and esteem you more than in all the lustre shed upon your name by the blaze of public fame—and yet I am ambitious Yours Ever
				
					L C A.
				
				
			